Citation Nr: 1717347	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-07 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lazaro Martinez, Agent


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1956 to May 1976.  The Veteran died in August 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the St. Paul, Minnesota, Pension Management Center Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Oakland, California, RO.  In her March 2014 VA Form 9, the appellant requested a hearing before the Board; in a statement received in September 2016, she withdrew the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act (VCAA).   

The Veteran's death certificate lists the immediate cause of his death as cardiac arrest due to dementia.  Other significant conditions contributing to death but not resulting in the underlying cause were prostate cancer and a seizure disorder.  An autopsy was not performed.  At the time of death, his service-connected disabilities were: lumbar spine degenerative disc disease, rated 40 percent, right lower extremity radiculopathy, rated 10 percent, and left lower extremity radiculopathy, rated 10 percent. 
The appellant contends that the Veteran's immediate cause of death (cardiac arrest due to dementia, as listed on the death certificate) is attributable to his time as a prisoner of war (POW) in Vietnam.  See December 2016 statement.  However, the record does not reflect that the Veteran served in Vietnam or was exposed to Agent Orange.  See May 2013 Formal Finding by Joint Services Records Research Center.  Notably, in an April 2012 statement the Veteran denied that he had been a POW, indicating "I was not a POW, nor did I tell anyone th[at] I was."  

The Veteran's death certificate shows that he died at Methodist Hospital of Sacramento.  There is no indication that the records of the terminal hospitalization have been sought.  Furthermore, preceding that hospitalization, the Veteran apparently received care (beginning in April 2013) at St. Claire's Nursing Center.  Records of his medical care at that facility likewise do not appear to have been sought.  As the Veteran's terminal hospitalization records and records of his preceding Nursing Center care may contain information pertinent in this matter, they must be sought. 

Specifically, before his death, the Veteran had applied for service connection for [a cardiovascular disability manifested by] an abnormal electrocardiogram (ECG).  His service treatment records (STRs) note an abnormal ECG (periodical hypervoltage and early repolarization) in December 1975; the findings were interpreted as "both normal variants for a thin, black male."  The assessment was "No evidence of organic heart disease."  On June 2012 VA examination, a heart disability was not found.  A June 2013 rating decision denied the Veteran's claim on the basis that a heart disability was not diagnosed.  A review of records since added to the record shows that an April 2013 VA medical record (constructively of record at the time of the June 2013 rating) notes that the Veteran "has IHD [ischemic heart disease]or an IHD equivalent" for which he takes aspirin or other anticoagulant.  Because the record contains conflicting medical evidence (constructively of record, but not considered) regarding whether or not the Veteran had a heart disability when service connection for such disability for such disability was denied on the basis that such disability was not shown, the matter must be readjudicated with the conflicting evidence considered.  If service connection for a cardiovascular disability is granted, an advisory medical opinion as to whether such disability contributed to cause the Veteran's death may be necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to obtain (and submit for the record) complete clinical records of the Veteran's terminal hospitalization at Methodist Hospital of Sacramento and complete records of his care and medical treatment at St. Claire's Nursing Center or to submit authorizations for VA to obtain such records on her behalf.  The AOJ should secure for the record all private records for which authorizations are provided

2.  The AOJ should review the expanded record; arrange for all further development necessary to (a) resolve the conflict in the evidence regarding whether or not the Veteran had heart disease, and (b) if so, determine whether such disease was related to his service; and readjudicate the claim of service connection for a cardiovascular disability.  The appellant should be advised of the decision (and if it is negative, of her appellate rights in the matter).

3.  If (and only if) service connection for a cardiovascular disability is granted, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion that responds to the following:

Did a service-connected cardiovascular disability contribute to cause the Veteran's death?  The consulting provider should have available for review the provisions in 38 C.F.R. § 3.312(c), and the opinion should be in accordance with the guidelines therein.  The examiner must explain the rationale for the opinion, citing to the factual data that support the conclusion reached.  

4.  The AOJ should then review the record and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her agent opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

